DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (WO 2016/076360).
Note: citations for WO ‘360 refer to US 2018/0186132, which is used as an English equivalent.
Regarding claim 6:
Ikeda discloses a decorated sheet comprising a primary film layer, a transparent resin layer, and a top coat layer [abstract; 0024]. The top coat layer protects the sheet [0141]. The transparent resin layer comprises a highly crystalline polypropylene resin [0028]. This is the same material as used in the present invention. See, e.g., [0066] of the present specification. Therefore, it is clear the layer has the same properties as presently claimed.


Allowable Subject Matter
Claims 1, 3-5, 7-17 are allowed.
Kinoshita et al. (JP 2017-024361; citations refer to the machine translation mailed 10/4/2021) discloses a decorative sheet comprising a base sheet 3, a pattern layer 4, a transparent adhesive layer 5, a transparent thermoplastic resin layer 6, first surface protective layer 7a, and a second surface protective layer 7b [abstract; 0017; 0025; Fig. 1].

    PNG
    media_image1.png
    370
    611
    media_image1.png
    Greyscale

The second protective layer 7b comprises at least one of an ionizing radiation-curable resin and a thermosetting resin, wherein the former is contained in the layer in an amount of at least 65% by weight, which permits improved curing [0011; 0025]. The reference uses the same materials as used in the present invention. For example, the ionizing radiation-curable resin comprises prepolymers of (meth)acrylates, including urethane (meth)acrylates, made from multi-functional (meth)acrylates, including those having 6 functional groups, wherein the prepolymers have molecular weights of up to 10,000 [0027-0031]. Such prepolymers are those used in the present invention as disclosed in present claim 3 and [0105-0106] of the specification. Kinoshita’s thermosetting resin comprises polyester, polyurethane, epoxy resins, etc. cured by an isocyanate [0026; 0043; 0046-0047]. These are the same materials used in the present invention as disclosed in [0101-0102; 0105] of the specification.
Kinoshita is silent with regard to the erosion rates of the two resins. Previously, the examiner argued it would have been obvious to one of ordinary skill in the art to select from any of the resins disclosed by Kinoshita, including those that are the same as used in the present invention which then would have the properties presently claimed, and thereby arrive at the claimed invention. Applicant, however, has successfully rebutted the presumption of inherency that is required to conclude the claimed invention would have been obvious to one of ordinary skill in the art. As discussed in pages 9-10 of Remarks filed 11/30/2021, the present specification discloses Example 1-4 and Comparative Example 3-1, which both contain a top coat layer (i.e., a first surface protective layer) made from 80% by weight of an ionizing radiation-curable resin and 20% by weight of a thermosetting resin. These examples otherwise fall within the scope of Kinoshita’s disclosure as well as the present claims, but have erosion rates of the first surface protective layer outside the ranges of present claims 1 and 4. Therefore, the examiner cannot 


Response to Arguments
Applicant’s arguments, see pages 9-10 of Remarks filed 11/30/2021, with respect to the obviousness rejections over Kinoshita and Kinoshita in view of Ikeda, have been fully considered and are persuasive. The rejections of claims 1-5, 9-10, and 17 under 35 USC 103 over Kinoshita and the rejections of claims 7-8, 11-16, and 18 under 35 USC 103 over Kinoshita in view of Ikeda have been withdrawn. See the indicated allowable subject matter above for additional discussion.

Applicant’s amendments overcome the previous claim rejections under 35 USC 112. Additionally, Applicant’s clarification of the term “erosion rate” used in the claims refers to that defined in the present specification at paragraphs [0028]-[0035] overcomes the previous claim rejections relating to this term. The examiner appreciates Applicant’s efforts to advance prosecution.

Applicant's arguments filed 11/30/2021 with respect to the anticipation rejections over Ikeda have been fully considered but they are not persuasive. Applicant argues the specification provides evidence that highly crystalline polypropylene films, such as those taught by Ikeda, can have erosion rates outside the range required by independent claim 6 (p8). In particular, Applicant points to Comparative Examples 2-1 and 2-2 which are said to comprise transparent resin sheets made from highly crystalline polypropylene, but do not have an erosion rate as presently claimed (p8). Applicant therefore concludes the rejection of claim 6 based on Ikeda, which relies on inherency, is improper (p9).
The examiner has reviewed the data, but respectfully submits the data is not persuasive. Paragraph [200] of the specification states transparent resin sheets A, B, C, and D were each made from “100 parts by mass of highly crystalline homopolypropylene resin…in which the crystallinity of [the] highly crystalline polypropylene was controlled and the erosion rate E was adjusted were formed.” Subsequent 
Turning to the prior art, Ikeda discloses a transparent resin layer comprises 90-100% by weight of a crystalline polypropylene resin wherein “the crystalline polypropylene resin is a highly crystalline polypropylene resin having an isotactic pentad fraction (mmmm fraction) of 95% or more.” [0025; 0028]. The present specification at [0077] teaches “it is preferable that the crystalline polypropylene resin is a highly crystalline homopolypropylene resin that is a propylene homopolymer having an isotactic pentad fraction (mmmm fraction) of 95% or more, and more preferably 96% or more.” Therefore, Ikeda appears to disclose the same polypropylene as used in the present invention, and so the examiner concludes such polymers must have the same properties as presently claimed. 
Applicant argues that Comparative Examples 2-1 and 2-2 use “highly crystalline polypropylene” and so demonstrate that not all such polypropylenes achieve the required erosion rate property. The examiner respectfully submits, however, that Applicant has not established that the ambiguous phrase “highly crystalline polypropylene” in paragraph [0200] refers to those having an isotactic pentad fraction of 95% or more as disclosed by Ikeda, and which forms the basis of the anticipation rejection. In other words, it is not clear if the polypropylene resin used in Comparative Examples 2-1 and 2-2 are representative of the polypropylene resin used by Ikeda. The precise crystallinities of the resins used in the examples are important because, as noted above, Applicant states that the crystallinity alone affects the measured erosion rate and furthermore states that preferred crystallinities for the present invention are above 95%. Without this additional information, a determination cannot be made about whether Ikeda’s sheet inherently possess properties as claimed. For example, if the resin used in Comparative Example 2-1 or 2-2 has a crystallinity of 94% (which reasonably is also a “highly crystalline” value), this would not demonstrate that Ikeda’s sheet does not necessarily have an erosion rate as presently claimed. 
In conclusion, the examiner submits the submitted evidence is insufficient to overcome the presumption of inherency of the claimed property in the prior art product. Therefore, the rejection over .


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787